DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 5/25/2021 amended claims 1-30.  Applicant did not address the priority issues from the office action mailed 4/13/2021; therefore the issue remains (as discussed below).  Applicant’s amendments overcome the 35 USC 112/101 rejections over claims 26-30, and the 35 USC 112 rejections over all the claims from the office action mailed 4/13/2021 except in terms of claim 8, as discussed below.  Neither applicant’s amendments nor arguments addressed below overcome the 35 USC 103 rejections over Aulanko in view of Vucak and Aulanko in view of Vucak further in view of Mabuchi from the office action mailed 4/13/2021; therefore these rejections are maintained below.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed.  It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.        Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is rejected because the claim recites a broad concentration range and a narrow range within the same claims.   The claim would be better understood as separate dependent claims.    

6.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 112
7.         Claim 8 is rejected under 35 U.S.C. 112(b) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because the claim recites the words “substantially” and “almost” in terms of shape but gives no context to what these terms are in relation. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-2, 9-15, 17, 20-21, 23, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aulanko et al., US Patent Application Publication No 2012/0312637 (hereinafter referred to as Aulanko) in view of Vucak et al., US Patent Application Publication No. 2013/0190441 (hereinafter referred to as Vucak).  
	Regarding claims 1-2, 9-15, 17, 20-21, 23, 26-27 and 29, Aulanko discloses a metal rope, an elevator provided with the metal rope, and the use of a lubricant for lubricating the metal rope (see Title).  Aulanko discloses that the lubricant comprises at least one oil and thickener, wherein the thickener comprises at least 10% or more of the mass of the lubricant, and preferably 60-75% by mass of the lubricant (Para. [0010]).  Aulanko discloses that the thickener comprises one or more solid additives of a softer material than the metal wires of the rope, and is preferably non-organic.  Aulanko discloses that the thickener can contain lithium, lithium complex, calcium, calcium complex, calcium carbonate, gypsum, talcum, calcite, fluorite, or apatite, or some other material suited for the purpose, e.g., a compound containing calcium (Para. [0011]).  Aulanko discloses that mixtures of the thickeners can be used (Para. [0025]).  
Aulanko discloses that the lubricant can also contain binder agents, filler agents, and additives in an amount of less than 15% by mass (Para. [0013]).  Aulanko discloses that the lubricant may be in the form of a paste (Para. [0015]).  Aulanko discloses that the lubricant paste may be applied directly to the steel wire rope (Para. [0015]).  
The examiner is of the position that Aulanko meets the limitations of the claimed paste lubricant of independent claim 1 which “comprises” (open-ended claim language) 
Vucak discloses spherical calcium carbonate particles having as particle size in the range of 0.05 µm to 2.0 µm (see Abstract) and an aspect ratio of greater than 0.90 (Para. [0042]).  Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used conventional calcium carbonate particles having a particle size as disclosed in Vucak, and an aspect ratio of greater than 0.90, as disclosed in Vucak, in the paste lubricant of Aulanko, if so desired.  

Claim Rejections - 35 USC § 103
11.	Claims 3-8, 16, 18-19, 22, 24-25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aulanko in view of Vucak as applied to claims 1-2, 9-15, 17, 20-21, 23, 26-27 and 29 above, and further in view of Mabuchi et al., US Patent Application Publication No. 2011/0136708 (hereinafter referred to as Mabuchi).
	Aulanko and Vucak disclose all the limitations discussed above but do not explicitly disclose the lubricant particles having a Mohs hardness of greater than 4 as recited in claim 3.  
	Mabuchi discloses a grease composition, including: a base oil; a metal soap thickener formed of at least one metal selected from the group consisting of lithium, calcium, magnesium and aluminum and a fatty acid containing at least one selected from the group consisting of a hydroxyl group, a carboxyl group and a carboxylic acid metal salt group in each molecular structure; and nanoparticles formed of at least one .    

Double Patenting
12.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
13.       Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of co-pending application No. 16/176,604. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '604 application discloses the same limitations as does the instant application and would therefore be rendered obvious in light of the disclosures discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Double Patenting II
14.       Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 16/850,515. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '515 application discloses the same limitations as does the instant application and would therefore be rendered obvious in light of the disclosures discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Response to Arguments
15.	 Applicant’s arguments filed 5/25/2021 regarding claims 1-30 have been fully considered and are not persuasive.  
	Applicant argues that the double patenting rejections should be withdrawn because the same analysis applied to obviousness is applied to obviousness type double patenting rejections and the examiner did not meet this burden.  This argument is not persuasive.  As is discussed above the references and their limitations which are discussed in the obviousness rejections are incorporated into the double patenting rejection; therefore for all the reasons discussed in the obviousness rejection apply equally to the double patenting rejection.  
	Applicant also argues that the combination of Aulanko and Vucak is improper as Vucak is directed to solving a different problem than Aulanko.  This argument is not persuasive.  The motivation to combine the references stems from the Vucak reference 

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771